Citation Nr: 1442120	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-05 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for service-connected asthma.  

2. Entitlement to service connection for Bell's palsy, claimed as secondary to service-connected asthma.  

3. Entitlement to service connection for a sleep disorder, claimed as secondary to service-connected asthma.  

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which confirmed and continued a 30 percent evaluation for service-connected asthma.  Also on appeal is a January 2012 rating decision, which denied service connection for Bell's palsy and a sleep disorder, claimed as secondary to service-connected asthma, and for a TDIU.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The February 2013 VA examiner noted that VA treatment records were reviewed, but the claims file was not reviewed prior to or after the examination.  Lack of claims file review does not, in and of itself render an examination report inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also VAOPGCPREC 20-95 (July 14, 1995).  However, the Board finds that in this particular case, the February 2013 VA examiner's lack of review of the private treatment records and lay statements of record, including the May 2009 notice of disagreement (NOD) now contained in the Veteran's VBMS paperless file, render this VA examination inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Also, the medical evidence is not sufficiently developed to adjudicate the claims for service connection for Bell's palsy and for a sleep disorder claimed as secondary to service-connected asthma.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the issue of entitlement to a TDIU rating, to include on an extraschedular basis, is inextricably intertwined with the Veteran's service connection and increased rating claims.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an in-person VA examination, to include pulmonary function testing or other objective development as necessary to address each criterion for evaluating the severity of asthma.  The examiner must review the entire virtual claims file and any paper records prior to performing the examination.  The examiner should identify when pulmonary function testing was conducted, and should discuss the findings relevant to the rating criteria.  The examiner should identify the effects of asthma on the Veteran's ability to perform tasks necessary for employment.  The examiner should address whether the severity of asthma has varied during the appeal period, and identify the evidence which establishes whether the severity of asthma did or did not vary in severity during the appeal period.  The examiner should state the rationale for conclusions reached.  

2. Schedule VA medical examinations and obtain medical opinions from appropriate clinicians to determine the nature and etiology of any diagnosed Bell's palsy and/or sleep disorder.  The examiner must review the entire claims file, including a complete copy of this remand, Virtual VA and any lay assertions presented.  All indicated tests and studies are to be performed, and comprehensive social, educational, and occupational histories are to be obtained.  

The examiners are requested to provide opinions addressing the following: 

(a) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran has current Bell's palsy that is related to an event or illness of the Veteran's service.  The examiner should specifically address the November 1963 service treatment record showing treatment for being struck in the forehead, and a diagnosis of cellulitis without lymphangitis, forehead; and the June 1964 service treatment record showing treatment for injuries to his cheek and forehead.  

(b) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any diagnosed Bell's palsy was proximately caused by, or alternatively, aggravated (i.e., permanently worsened) by, a service-connected disability, to specifically include, the service-connected asthma.

(c) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current or previously diagnosed sleep disorder is related to an event or illness of the Veteran's service.  

(d) Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any diagnosed sleep disorder was proximately caused by, or alternatively, aggravated (i.e., permanently worsened) by, a service-connected disability, to specifically include, the service-connected asthma.  

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not that the Veteran's service-connected disability(ies), without consideration of his non-service-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.  

The examiners should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Reports of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiners cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3. Thereafter, and after undertaking any additional development deemed necessary, the RO must readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



